Affirmed as Modified and Opinion Filed October 3, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01168-CR
                                       No. 05-17-01208-CR
                                       No. 05-17-01209-CR
                                       No. 05-17-01210-CR
                              TAVIS DAVON SIMON, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F16-40491-U, F16-40492-U, F16-40498-U, & F17-53998-U

                              MEMORANDUM OPINION
                         Before Justices Bridges, Francis, and Lang-Miers
                                    Opinion by Justice Francis
       In June 2016, Tavis Davon Simon was placed on deferred adjudication community

supervision for burglary of a habitation, fraudulent use or possession of identifying information,

and misdemeanor terroristic threat. While on deferred probation, he was charged with another

burglary of a habitation and the State filed a motion to adjudicate guilt in the three previous cases.

       At a September 2017 hearing at which there was no plea agreement, appellant pleaded

guilty to the new burglary charge and true to the allegations in the State’s motion to adjudicate.

The trial court accepted appellant’s pleas of guilty and true, found he violated the conditions of his

probation, found him guilty on all charges, and assessed punishment at six months in county jail
on the misdemeanor case and ten years in prison on each of the felony cases. The sentences run

concurrently.

       In a single issue on appeal, appellant requests this Court to correct the name of the

prosecuting attorney in the judgment. The record shows the attorney for the State was Nadin-

Sarah Salkic, but the judgments incorrectly identify her as “Nadine Sarah Sallic.” The State has

joined appellant’s request.

       We have authority to correct a judgment below to make the record “speak the truth” when

we have the necessary data and information to do so. Asberry v. State, 813 S.W.2d 526, 529 (Tex.

App.—Dallas 1991, pet. ref’d). Accordingly, we modify the judgments to reflect the attorney for

the State in these cases was Nadin-Sarah Salkic.

       We affirm the trial court’s judgments as modified.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
171168F.U05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

 TAVIS DAVON SIMON, Appellant                       On Appeal from the 291st Judicial District
                                                    Court, Dallas County, Texas
 No. 05-17-01168-CR         V.                      Trial Court Cause No. F16-40491-U.
                                                    Opinion delivered by Justice Francis;
 THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang-Miers
                                                    participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       To reflect Nadin-Sarah Salkic as the Attorney for the State.

As MODIFIED, the judgment is AFFIRMED.


Judgment entered October 3, 2018.




                                              –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 TAVIS DAVON SIMON, Appellant                       On Appeal from the 291st Judicial District
                                                    Court, Dallas County, Texas
 No. 05-17-01208-CR         V.                      Trial Court Cause No. F16-40492-U.
                                                    Opinion delivered by Justice Francis;
 THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang-Miers
                                                    participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       To reflect Nadin-Sarah Salkic as the Attorney for the State.

As MODIFIED, the judgment is AFFIRMED.




Judgment entered October 3, 2018.




                                              –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 TAVIS DAVON SIMON, Appellant                       On Appeal from the 291st Judicial District
                                                    Court, Dallas County, Texas
 No. 05-17-01209-CR         V.                      Trial Court Cause No. F16-40498-U.
                                                    Opinion delivered by Justice Francis;
 THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang-Miers
                                                    participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       To reflect Nadin-Sarah Salkic as the Attorney for the State.

As MODIFIED, the judgment is AFFIRMED.


Judgment entered October 3, 2018.




                                              –5–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 TAVIS DAVON SIMON, Appellant                       On Appeal from the 291st Judicial District
                                                    Court, Dallas County, Texas
 No. 05-17-01210-CR         V.                      Trial Court Cause No. F17-53998-U.
                                                    Opinion delivered by Justice Francis;
 THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang-Miers
                                                    participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       To reflect Nadin-Sarah Salkic as the Attorney for the State.

As REFORMED, the judgment is AFFIRMED.


Judgment entered October 3, 2018.




                                              –6–